JOHNSON, Presiding Judge.
The plaintiff, R. H. Bewley, was indicted by a grand jury in Tulsa County for conspiring to defraud the State of Oklahoma. He requested and was granted a preliminary hearing in the Court of Common Pleas of Tulsa County on said indictment, and was bound over to the District Court for trial. Subsequent to this, the County Attorney of Tulsa County filed an information against R. H. Bewley and others, charging them with the crime of conspiring to defraud Independent School District No. 1 of Tulsa County, a sub-division of the state of Oklahoma.
This is a companion case to Cunningham v. District Court of Tulsa County, Oklahoma, Okl.Cr., 399 P.2d 57, and that portion of the petition concerning indictment No. 19801 and information No. 19896 in the District Court of Tulsa County, charging R. H. Bewley with conspiring to defraud the State of Oklahoma, and praying for a writ of prohibition, should be and the same is hereby granted, and the District Court of Tulsa County is ordered and directed to refrain from any further proceedings in this case.
NIX, J., concurs.
BUSSEY, J., concurs in conclusion.